319 S.W.3d 549 (2010)
Fred CERRA, Appellant,
v.
Alan GORMAN, Respondent.
No. WD 71171.
Missouri Court of Appeals, Western District.
September 14, 2010.
Jeffrey S. Eastman, Gladstone, MO, for Appellant.
Alan Gorman, Raymore, MO, Respondent Acting Pro Se.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Fred Cerra appeals the trial court's judgment in a partition action, awarding 100% of the property in kind to Mr. Alan Gorman. We affirm.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).